ORDER
This matter having been duly presented to the Court, it is ORDERED that LLOYD M. LEWIS of INTERLAKEN, who *360was admitted to the bar of this State in 1984, and who was suspended from the practice of law for three months by Order of this Court dated February 7, 1997, be restored to the practice of law, effective immediately, and it is further
ORDERED that respondent shall satisfy the administrative costs of $1,552.50 by paying monthly installments of $100 to the Disciplinary Review Board beginning January 1,1998. .